Judge Grubb
dissented, but his dissent seems to have been based upon the ground that the application came too late, and not at all upon the ground that the granting of the application would not be in accordance with what should be the practice in such cases.
And it may be noted that the objections of counsel for the respondents were: (1) That the application was made too late; and (2) that the real effect of granting the application would be to make a new party to the proceeding, which under the decisions of the court could not be done.
The court held that under the provisions of the Constitution and statutes of the state respecting amendments, the application could be granted, and that there was no reason shown why it should not be.
We so hold in the present case, and we further hold that when the writ is amended it is not necessary that same be reissued, and that upon application the respondent will be granted leave to amend his answer so as to meet the requirements of the amended writ.
(Time for filing amended answer extended by agreement until January 10, 1911.)